--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



SHARE EXCHANGE AGREEMENT


AGREEMENT dated as of August 30, 2006 by and between Sunburst Acquisitions VII,
Inc., a Colorado corporation (hereinafter referred to as "Sunburst") and Max
Concepts Limited and Noble Sense Consultants Limited, being the shareholders of
Splendid Group Investments Limited, a British Virgin Islands corporation
(hereinafter referred to as the "Splendid Shareholders").


WHEREAS, Splendid Group Investments Limited (“Splendid”) owns one hundred
percent (100%) of the issued and outstanding capital stock of Guangzhou Junlian
Correspondence Technology Co., Ltd., a corporation organized under the laws of
the People’s Republic of China (“GJCT”); and


WHEREAS, the Splendid Shareholders own all of the issued and outstanding capital
stock of Splendid; and


WHEREAS, the Splendid Shareholders desire to transfer the capital stock of
Splendid to Sunburst and Sunburst desires to acquire the shares.


NOW, THEREFORE, it is agreed:


1.    Definitions. As used herein, the following terms shall have the meanings
set forth below:


a.    “Applicable Law” means any domestic or foreign law, statute, regulation,
rule, policy, guideline or ordinance applicable to the businesses or corporate
existence of Sunburst, Splendid or GJCT.


b.    “Lien” means, with respect to any property or asset, any mortgage, lien,
pledge, charge, security interest, claim, encumbrance, royalty interest, any
other adverse claim of any kind in respect of such property or asset, or any
other restrictions or limitations of any nature whatsoever.


2.    Share Exchange.


a.    On the Closing Date (defined herein), the Splendid Shareholders shall
transfer and assign to Sunburst all of the issued and outstanding capital stock
of Splendid. The Splendid Shareholders represent and warrant that upon delivery
to Sunburst of certificates for said shares, all of the right, title and
interest in said shares will be transferred to Sunburst free of Liens, claims
and encumbrances.
 
b.    On the Closing Date, Sunburst shall issue to the Splendid Shareholders,
from its authorized but unissued shares of common stock, a total of five
million, nine hundred thirty five thousand (5,935,000) shares of common stock
(the “Exchange Shares”). The Splendid Shareholders hereby represent that they
have assigned to Zhang Jun Chuan their right to receive the Exchange Shares, and
direct Sunburst to issue the certificates for the Exchange Shares directly to
Mr, Zhang. Sunburst warrants that the common stock, when so issued, will be duly
authorized, fully paid and non-assessable. Sunburst further warrants that, upon
issuance of the Exchange Shares, there will be 9,720,000 shares of Sunburst
common stock issued and outstanding, of which Mr. Zhang will own 95% and the
other shareholders of Sunburst will own 5%.



 
 

--------------------------------------------------------------------------------

 



c.    The parties intend that the exchange of shares described above shall
qualify as a tax-free exchange under Section 351 of the United States Internal
Revenue Code. The parties further intend that the issuance of the common stock
and the preferred stock by Sunburst to the Splendid Shareholders shall be exempt
from the provisions of Section 5 of the Securities Act of 1933 pursuant to
Section 4(2) of said Act.


3.    Closing. The Closing of the transactions contemplated by this Agreement
("Closing") shall take place at the offices of counsel for Sunburst simultaneous
with the execution of this Agreement (the “Closing Date”).


4.    Warranties and Representations of Splendid Shareholders. In order to
induce Sunburst to enter into this Agreement and to complete the transaction
contemplated hereby, the Splendid Shareholders warrant and represent to Sunburst
that:


a.    Organization and Standing - Splendid. Splendid is a corporation duly
organized, validly existing and in good standing under the laws of the British
Virgin Islands and has full power and authority to carry on its business as now
conducted. The copy of the Articles of Association of Splendid previously
delivered to Sunburst is true and complete as of the date hereof.


b.    Capitalization - Splendid. Splendid’s entire authorized capital stock
consists of 100 shares of common stock, $1.00 par value, of which all 100 shares
are issued and outstanding. There are no other voting or equity securities
authorized or issued, nor any authorized or issued securities convertible into
equity securities, and no outstanding subscriptions, warrants, calls, options,
rights, commitments or agreements by which Splendid or the Splendid Shareholders
are bound, calling for the issuance of any additional equity securities of
Splendid. All of the outstanding Splendid Common Shares have been duly
authorized and validly issued and are fully paid and non-assessable and were not
issued in violation of any preemptive rights or any Applicable Law.


c.    Ownership of Splendid Shares. The Splendid Shareholders are the sole
owners of the outstanding shares of Splendid Common Stock. By the transfer of
the Splendid Common Stock to Sunburst pursuant to this Agreement, Sunburst will
acquire good and marketable title to 100% of the capital stock of Splendid, free
and clear of all Liens, encumbrances and restrictions of any nature whatsoever,
except by reason of the fact that the Splendid Common Shares will not have been
registered under the Securities Act of 1933, or any applicable state securities
laws.


d.    Business Operations and Liabilities - Splendid. Splendid has conducted no
business operations other than the acquisition of ownership of the capital stock
of GJCT. Splendid has no liabilities other than liabilities incurred in the
ordinary course that do not exceed $ 10,000 on the Closing Date.



 
2

--------------------------------------------------------------------------------

 



e.    Organization and Standing - GJCT. GJCT is a corporation duly organized,
validly existing and in good standing under the laws of the People’s Republic of
China. GJCT has full power and authority to carry on its business as now
conducted and to own and operate its assets, properties and business.


f.     Capitalization - GJCT. Except for the capital stock of GJCT that is owned
by Splendid, there are no voting or equity securities authorized or issued, nor
any authorized or issued securities convertible into equity securities, and no
outstanding subscriptions, warrants, calls, options, rights, commitments or
agreements by which GJCT or Splendid are bound, calling for the issuance of any
additional equity securities of GJCT. All of the outstanding GJCT Common Shares
have been duly authorized and validly issued and are fully paid and
non-assessable and were not issued in violation of any preemptive rights or any
applicable securities laws.


g.    Ownership of GJCT Shares. Splendid is the owner of one hundred percent
(100%) the outstanding shares of GJCT Common Stock, free and clear of all Liens,
encumbrances, and restrictions whatsoever.


h.    GJCT Financial Condition. The Splendid Shareholders have delivered to
Sunburst the financial statements of GJCT for the period from Inception through
June 30, 2006. Such financial statements present fairly in all material respects
the financial condition of GJCT as of the date thereof.
 
i.     Governmental Consent. No consent, waiver, approval, order or
authorization of, or registration, declaration or filing with, any court,
administrative agency or commission or other non-U.S., U.S., state, county,
local or other foreign governmental authority, instrumentality, agency or
commission is required by or with respect to Splendid or GJCT in connection with
the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby.
 
j.     Taxes. Each of Splendid and GJCT has filed all tax returns that it is
required to file with all governmental agencies, wherever situate, and has paid
or accrued for payment all taxes as shown on such returns except for taxes being
contested in good faith. There is no material claim for taxes that is a Lien
against the property of Splendid or GJCT other than Liens for taxes not yet due
and payable.
 
k.    Pending Actions. There are no material legal actions, lawsuits,
proceedings or investigations pending or threatened, against or affecting
Splendid, GJCT, or against GJCT’s Officers or Directors or the Splendid
Shareholder that arose out of their operation of GJCT. Neither Splendid, GJCT,
nor the Splendid Shareholders are subject to any order, writ, judgment,
injunction, decree, determination or award of any court, arbitrator or
administrative, governmental or regulatory authority or body which would be
likely to have a material adverse effect on the business of GJCT or Splendid.
 

 
3

--------------------------------------------------------------------------------

 



l.     Ownership of Assets. GJCT has good, marketable title, without any Liens
or encumbrances of any nature whatever, to all of the assets, properties and
rights of every type and description, used in the operation of its business.


m.   No Debt Owed to Splendid Shareholders. Neither Splendid nor GJCT owes any
money, securities, or property to the Splendid Shareholders or any affiliate of
either or to any company controlled by or under common control with such a
person, directly or indirectly.
 
n.    Intellectual Property And Intangible Assets.  To the knowledge of the
Splendid Shareholders, GJCT has full legal right, title and interest in and to
all of the intellectual property utilized in the operation of its business. GJCT
has not received any written notice that the rights of any other person are
violated by the use by GJCT of the intellectual property. None of the
intellectual property has ever been declared invalid or unenforceable, or is the
subject of any pending or, to the knowledge of the Splendid Shareholders,
threatened action for opposition, cancellation, declaration, infringement, or
invalidity, unenforceability or misappropriation or like claim, action or
proceeding.


o.    Validity of the Agreement. This Agreement has been duly executed by the
Splendid Shareholders and constitutes their valid and binding obligation,
enforceable in accordance with its terms except to the extent limited by
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
relating to or effecting generally the enforcement of creditors’ rights. The
execution and delivery of this Agreement and the carrying out of its purposes
will not result in the breach of any of the terms or conditions of, or
constitute a default under or violate, the Articles of Association of either
Splendid or GJCT, or any material agreement or undertaking, oral or written, to
which Splendid or GJCT or the Splendid Shareholders is a party or is bound or
may be affected, nor will such execution, delivery and carrying out violate any
order, writ, injunction, decree, law, rule or regulation of any court,
regulatory agency or other governmental body; and the business now conducted by
GJCT can continue to be so conducted after completion of the transaction
contemplated hereby.


p.    Compliance with Laws. GJCT's operations have been conducted in all
material respects in accordance with all applicable statutes, laws, rules and
regulations. GJCT is not in violation of any law, ordinance or regulation of the
People’s Republic of China or of any other jurisdiction. GJCT holds all the
environmental, health and safety and other permits, licenses, authorizations,
certificates and approvals of governmental authorities necessary or proper for
the current use, occupancy or operation of its business, all of which are now in
full force and effect.


5.    Warranties and Representations of Sunburst. In order to induce the
Splendid Shareholders to enter into this Agreement and to complete the
transaction contemplated hereby, Sunburst warrants and represents to the
Splendid Shareholders that:


a.    Organization and Standing. Sunburst is a corporation duly organized,
validly existing and in good standing under the laws of the State of Colorado
and has full power and authority to carry on its business as now conducted. The
copies of the Certificate of Incorporation and Bylaws of Sunburst previously
delivered to the Splendid Shareholder are true and complete as of the date
hereof.
 

 
4

--------------------------------------------------------------------------------

 



b.    Capitalization. Sunburst's entire authorized capital stock consists of
100,000,000 shares of common stock, no par value, and 20,000,000 shares of
preferred stock, no par value. At the Closing, prior to the issuance of shares
to the Splendid Shareholders, there will be 3,785,000 shares of Sunburst Common
Stock issued and outstanding and no shares of Preferred Stock outstanding. At
the Closing, there will be no other voting or equity securities outstanding, and
no outstanding subscriptions, warrants, calls, options, rights, commitments or
agreements by which Sunburst is bound, calling for the issuance of any
additional shares of common stock or preferred stock or any other voting or
equity security.


c.    Corporate Records. All of Sunburst's books and records, including, without
limitation, its books of account, corporate records, minute book, stock
certificate books and other records are up-to-date, complete and reflect
accurately and fairly the conduct of its business in all material respects since
its date of incorporation.


d.    Sunburst Financial Condition. On the Closing Date Sunburst will have no
assets and no liabilities of any kind or nature, fixed or contingent. 


e.    Significant Agreements. At the Closing Sunburst will not be bound by any
contract, agreement, lease, commitment, guarantee or arrangement of any kind.


f.     Taxes. Sunburst has filed all tax returns that it is required to file
with all governmental agencies, wherever situate, and has paid or accrued for
payment all taxes as shown on such returns except for taxes being contested in
good faith. There is no material claim for taxes that is a Lien against the
property of Sunburst other than Liens for taxes not yet due and payable.
 
g.    Pending Actions. There are no legal actions, lawsuits, proceedings or
investigations, either administrative or judicial, pending or threatened,
against or affecting Sunburst or against Sunburst’s former Officers or Directors
that arose out of their operation of Sunburst. Sunburst is not subject to any
order, writ, judgment, injunction, decree, determination or award of any court,
arbitrator or administrative, governmental or regulatory authority or body.


h.    Validity of the Agreement. All corporate and other proceedings required to
be taken by Sunburst in order to enter into and to carry out this Agreement have
been duly and properly taken. This Agreement has been duly executed by Sunburst,
and constitutes a valid and binding obligation of Sunburst, enforceable against
it in accordance with its terms except to the extent limited by applicable
bankruptcy reorganization, insolvency, moratorium or other laws relating to or
effecting generally the enforcement of creditors’ rights. The execution and
delivery of this Agreement and the carrying out of its purposes will not result
in the breach of any of the terms or conditions of, or constitute a default
under or violate, Sunburst's Certificate of Incorporation or Bylaws, or any
agreement, lease, mortgage, bond, indenture, license or other document or
undertaking, oral or written, to which Sunburst is a party or is bound or may be
affected, nor will such execution, delivery and carrying out violate any order,
writ, injunction, decree, law, rule or regulation of any court, regulatory
agency or other governmental body.



 
5

--------------------------------------------------------------------------------

 



i.     SEC Status. The common stock of Sunburst is registered pursuant to
Section 12(g) of the Securities and Exchange Act of 1934. Sunburst has filed all
reports required by the applicable regulations of the SEC. All of the filings by
Sunburst under the Exchange Act within the past four years were true, correct
and complete in all material respects when filed, were not misleading and did
not omit to state any material fact which was necessary to make the statements
contained in such public filings not misleading in any material respect.


j.     Compliance with laws. Sunburst’s operations have been conducted in all
material respects in accordance with all applicable statutes, laws, rules and
regulations. Sunburst is not in violation of any Applicable Law.


6.    Deliveries at Closing


a.    At the Closing the Splendid Shareholders shall deliver to Sunburst
certificates for the outstanding shares of Splendid duly endorsed for transfer
to Sunburst.


b.    At the Closing, Sunburst shall deliver to the Splendid Shareholders the
following:


A. Certificates for five million, nine hundred thirty five thousand (5,935,000)
shares of Sunburst common stock in the name of Zhang Jun Chuan.


B. A certification signed by the Secretary of Sunburst attesting to the adoption
and continuing effectiveness of resolutions of the Sunburst Board of Directors
ratifying and approving this Agreement.


C. All books and records of Sunburst.


7.    Restriction on Resale. The Sunburst Common Shares to be issued by Sunburst
to the Splendid Shareholders hereunder at the Closing will not be registered
under the Securities Act of 1933, or the securities laws of any state, and
cannot be transferred, hypothecated, sold or otherwise disposed of within the
United States of America until: (i) a registration statement with respect to
such securities is declared effective under the Securities Act of 1933, or (ii)
Sunburst receives an opinion of counsel for the stockholders, reasonably
satisfactory to counsel for Sunburst, that an exemption from the registration
requirements of the Securities Act of 1933 is available.


The certificates representing the shares which are being issued to the Splendid
Shareholder pursuant to this Agreement shall contain a legend substantially as
follows:



 
6

--------------------------------------------------------------------------------

 



“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR SUNBURST
ACQUISITIONS VII, INC. RECEIVES AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
SUNBURST ACQUISITIONS VII, INC. THAT AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF SUCH ACT IS AVAILABLE.”


8.    Applicable Law.  This Agreement shall be governed by the laws of the State
of Colorado, without giving effect to the principles of conflicts of laws
thereof, as applied to agreements entered into and to be performed in such
state.


9.    Assignment; Binding Effect. This Agreement, including both its obligations
and benefits, shall inure to the benefit of, and be binding on the respective
permitted assigns, transferees and successors of the parties. This Agreement may
not be assigned or transferred in whole or in part by any party without the
prior written consent of the other parties, which consent shall not be
unreasonably withheld or delayed.


10.     Counterparts. This Agreement may be executed in multiple facsimile
counterparts. Each of the counterparts shall be deemed an original, and together
they shall constitute one and the same binding Agreement, with one counterpart
being delivered to each party hereto.




IN WITNESS WHEREOF, the parties hereto have set their hands as of the date and
year written on the first page.


SUNBURST ACQUISITIONS VII, INC.
MAX CONCEPTS LIMITED
               
By:
/s/ Zhang Jun Chuan
By:
/s/ Zhang Jun Chuan
 
Zhang Jun Chuan, Chief Executive Officer
 
Zhang Jun Chuan, Trustee
       
NOBLE SENSE CONSULTANTS LIMITED
           
By:
/s/ Yu Hong Tu
     
Yu Hong Tu, Trustee
   


 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------